Order denying motion to treat answer as a nullity reversed on the law and the facts, without costs, and motion granted to the extent of striking out all of the answer except the denial of the amount of plaintiff’s damages. The second cause of action contained in plaintiff’s complaint is dismissed. In our opinion the second cause of action is insufficient because we think that plaintiff’s detention was under a valid process of the Children’s Court. That court has jurisdiction to commit as a material witness a child under the age of sixteen years, even though such child is not delinquent, neglected, etc. The denials and defenses contained in the answer are insufficient in law as to the first cause of action, and should be struck out except as to the issue of damages, which must be tried. Order denying plaintiff’s motion for resettlement affirmed, without costs. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur. [See post, p. 852.]